Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-57

IN RE DAVID A. WALKER
                                                    2018 DDN 271
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 420695

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                             (FILED – April 11, 2019)

       On consideration of the certified order of the Supreme Court of New Jersey
suspending respondent from the practice of law in that jurisdiction for a period of
one year; this court’s February 15, 2019, order suspending respondent and directing
him to show cause why reciprocal discipline of a one-year suspension with a fitness
requirement should not be imposed; and the statement of Disciplinary Counsel
regarding reciprocal discipline; and it appearing that respondent has failed to file
either a response to this court’s show cause order or an affidavit as required by D.C.
Bar R. XI, § 14(g), it is

       ORDERED that David A. Walker is hereby suspended from the practice of
law in the District of Columbia for a period of one year with reinstatement contingent
on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.


                                 PER CURIAM